DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 24 April 2019.
Claims 1-20 are pending.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 April 2019 are being considered by the Examiner.

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-11, and 16-20 of Application No. 15/651,370 (now patent 10,318,926). Although the claims at issue are not identical, they are not patentably distinct as shown below:
16/392,976
10,318,926
1. A computer-implemented method for performing automated recruitment to a position via an automated recruitment system, the method comprising: defining, with the automated recruitment system, a plurality of job concepts, and mapping each job concept to an axis in a plurality of axes; generating, on the automated recruitment system, a first data point matrix, the first data point matrix comprising a multi-dimensional data structure defined by the plurality of axes; defining, on the first data point matrix, a plurality of first matrix data points on each of the plurality of axes, each first matrix data point being defined based on a relation of a plurality of job requirements of a job description to the plurality of job concepts embodied by 
 A computer-implemented method for performing automated recruitment to a position, the method comprising: receiving, on an automated recruitment system, a job description;  parsing, with the automated recruitment system, the job description, the step of parsing the job description comprising identifying a 
plurality of job requirements by performing natural language processing (NLP) on a textual job description;  generating, on the automated recruitment system, a first data point matrix, the first data point matrix comprising a multi-dimensional data structure defined by a plurality of axes and having a plurality of data points defined thereupon, wherein the step of generating the first data point matrix comprises defining, for each axis in the plurality of axes, a job concept to which the axis corresponds, defining the plurality of data points at specific locations on each of the plurality of axes based on a relation of the plurality of job requirements of the job description to the job concepts, and defining a first relation between the plurality of data points;  automatically posting, with the automated recruitment system, on a network, one or more posts comprising the job description;  automatically maintaining, with the automated recruitment system, the one or more posts;  for a plurality of candidates, performing the steps of: receiving, on the automated system, a sourced resume of a candidate in the plurality of candidates, and parsing the sourced resume, the step of parsing the sourced resume comprising identifying a plurality of hiring information entries for the candidate;  generating, on the automated recruitment system, a second data point matrix, the second data point matrix comprising a multi-dimensional data structure defined by a plurality of axes and having a plurality of data points defined thereupon, wherein the step of generating the second data point matrix comprises defining, for each axis in the plurality of axes, the job concept to which the axis corresponds, defining the plurality of data points at specific locations on each of the plurality of axes based on a relation of the plurality of hiring information entries to the job concepts, and defining a second relation between the plurality of data points;  generating, with a semantic engine of the automated recruitment system, a candidate score for the candidate by matching the plurality of hiring information entries in the second data point matrix to the plurality of job requirements in the first data point matrix by comparing the first relation to the second relation;  dynamically generating and automatically sending, with the automated recruitment system, at least one contact message by at least one communications medium to the candidate, the at least one contact message comprising an offer to apply for a position;  receiving, on the automated recruitment system, a response of the candidate;  evaluating, on the automated recruitment system, the response of the candidate;  determining, with the automated recruitment system, whether the response of the candidate is an intent to apply, and, when the response of the candidate is an intent to apply, adding the candidate to a curated list for submission;  determining, with the automated recruitment system, whether the response of the candidate is a rejection, and, when the response of the candidate is a rejection, removing the candidate from a recruitment campaign;  and determining, with the automated recruitment system, whether the response of the candidate is a question, and, when the response of the candidate is a question, determining if the question matches an entry in an auto-response database of the automated recruitment system, and performing at least one of: when the question matches an entry in the auto-response database, automatically generating, with an AI chat bot, a response to the question from the entry in the auto-response database and at least one of the one or more job requirements or the hiring information for the candidate, and when the question does not match an entry in the auto-response database, sending a notification to an operator of the automated recruitment system indicating that the question cannot be automatically responded to;  and submitting, with the automated recruitment system, the curated list, the curated list comprising at least one candidate



The independent claims 1 and 16 of the Application No. 15/651,370 (now patent 10,318,926) are not identical to the instant claims 1 and 11 but however claim the same inventive concept of generating 
Dependent claims 2 and 17 of Application No. 15/651,370 (now patent 10,318,926) claims the same inventive concept of generating the job search string as the instant claims 2 and 12.
Dependent claim 3 of Application No. 15/651,370 (now patent 10,318,926) claims the same inventive concept of generating base posts to be formatted for site-specific posts as the instant claims 3 and 13.
Dependent claim 4 of Application No. 15/651,370 (now patent 10,318,926) claims the same inventive concept of identifying websites that do not permit postings as the instant claims 5 and 15.
Dependent claim 5 of Application No. 15/651,370 (now patent 10,318,926) claims the same inventive concept of maintaining the one or more post by updating, as the instant claims 6 and 16.
Dependent claims 6 and 18 of Application No. 15/651,370 (now patent 10,318,926) claims the same inventive concept of secondary groups as the instant claims 7 and 17.
Dependent claims 7-8 and 19-20 of Application No. 15/651,370 (now patent 10,318,926) claims the same inventive concept of when the reply is an intent to apply or a rejection, as the instant claims 8 and 18.
Dependent claims 10-11 of Application No. 15/651,370 (now patent 10,318,926) claims the same inventive concept of sending a contact message, as the instant claims 9 and 19.
Dependent claims 2-9 and 12-20 are also rejected for their dependencies on rejected claims 1 and 11.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 112(a), or 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Claims 10 and 20 recite the limitation "determining, with the semi-automated predictive dialer system, a likelihood that a live person has been reached; performing at least one of the set of: bridging the call, and leaving a message and terminating the call, based on the likelihood." The specification lacks sufficient description and support for this step. The current application fails to comply with the requirement that it must describe the technology that is sought to be patented. The claim seeks to patent a "a likelihood that a live person has been reached " while the specification does not describe this likelihood with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time the application was filed. As a requirement of this title, the applicant has an obligation to disclose the technologic knowledge upon which the patent is based. In the specification, the only mention is [0088] “In an exemplary embodiment, the system may be configured to make use of a semi- automated predictive dialer system for initiating phone calls to one or more candidates. According to an exemplary embodiment, the dialer system may initiate calls to a list of candidates, which may be performed sequentially in some order or may be performed according to other logic, as desired. The dialer system may then determine whether the call has been successfully completed and whether the party at the other end of the line is a live person. When the dialer system determines that the party on the other end of the line is a live person, the dialer system may bridge the call to a recruiter, who may then complete the conversation with the candidate. On the other hand, when the dialer system determines that it has not connected to a live person at the other end of the line (for example, if a voicemail service or answering machine is reached) the dialer system may be configured to leave a message, terminate the call, and move on to the next candidate on its list. In some embodiments, some amount of calls may be performed simultaneously rather than sequentially; for example, the dialer system may be paired with more than one recruiter, and may attempt simultaneous or overlapping calls until all recruiters are in a conversation with a candidate."  There is no further discussion, in the specification, the claims, drawings, or even the originally filed disclosure of Application No. 15/651,370 (now patent 10,318,926), describing the particular technologic knowledge upon which the claimed invention is based. Examiner asserts that this is evidence that this step was not described in such a way .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 6-9, 11-12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obeid (US PG Pub. 2016/0132833) and further in view of Cohen et al. (US PG Pub. 20150227891) and Wampler (US PG Pub. 2009/0245500).

As per claims 1 and 11, Obeid discloses computer-implemented method and automated recruitment system, the automated recruitment system comprising a processor, a communication channel, and a non-transitory computer-readable memory, the non- transitory computer-readable memory comprising code executable by the processor to cause it to carry out the following steps, the method comprising (method, system, Obeid ¶15-¶18; processor, ¶19; communications network, ¶46; computer readable medium, program code, Claim 87; memory, ¶52): 
defining, with the automated recruitment system, a plurality of job concepts, and mapping each job concept to an axis in a plurality of axes (receiving job description, Obeid ¶14; Job table, ¶94); 
generating, on the automated recruitment system, a first data point matrix, the first data point matrix comprising a multi-dimensional data structure defined by the plurality of axes (job creation program to store requirements in a job table, Obeid ¶74; into XML table ¶113) (Examiner notes the tables maintained in the Obeid references as the equivalent of data point matrices and axes thereof); 
defining, on the first data point matrix, a plurality of first matrix data points on each of the plurality of axes, each first matrix data point being defined based on a relation of a plurality of job requirements of a job description to the plurality of job concepts embodied by the plurality of axes (job creation program to store requirements in a job table, Obeid ¶74; into XML table ¶113) (Examiner notes the tables maintained in the Obeid references as the equivalent of data point matrices and axes thereof); 
defining, with the automated recruitment system, a first relation between the plurality of first matrix data points (Job table, Obeid ¶94); 
generating, on the automated recruitment system, a second data point matrix, the second data point matrix comprising a multi-dimensional data structure defined by the plurality of axes (XML table 540 retains the rows of XML resume 410 and points to resume table 550, which contains resume 115 a, in a one-to-one correspondence between XML resume 410 of XML table 540 and resume 115 a of resume table 550. Resume parser program 312 and phrase mapping program 313 convert resume 115 a of candidate 110 a into the exemplary rows comprising XML resume 410 as shown in FIG. 4. For each resume, there is a resume identifying tag followed by extracted attributes from resume 115 a for candidate 110 a, Obeid ¶96); 
defining, on the second data point matrix, a plurality of second matrix data points on each of the plurality of axes, each second matrix data point being defined based on a relation of a relation of a plurality of hiring information entries for a candidate to the plurality of job concepts embodied by the plurality of axes (XML table 540 retains the rows of XML resume 410 and points to resume table 550, which contains resume 115 a, in a one-to-one correspondence between XML resume 410 of XML table 540 and resume 115 a of resume table 550. Resume parser program 312 and phrase mapping program 313 convert resume 115 a of candidate 110 a into the exemplary rows comprising XML resume 410 as shown in FIG. 4. For each resume, there is a resume identifying tag followed by extracted attributes from resume 115 a for candidate 110 a, Obeid ¶96); 
defining, with the automated recruitment system, a second relation between the plurality of second matrix data points (phrase mapping program, Obeid ¶96); 
Both the Obeid and Cohen references are analogous in that both are directed towards/concerned with employment/hiring.  Obeid teaches the ability to generate XML tables for job descriptions and resumes, but does not expressly disclose generating, with a semantic engine of the automated recruitment system, a candidate score for the candidate by matching the plurality of hiring information entries in the second data point matrix to the plurality of job requirements in the first data point matrix by comparing the first relation to the second relation; when the candidate score is above a threshold, dynamically generating and automatically sending, with the automated recruitment system, at least one contact message by at least one communications medium to the candidate, the at least one contact message comprising an offer to apply for a position;.
However, Cohen teaches generating, with a semantic engine of the automated recruitment system, a candidate score for the candidate by matching the plurality of hiring information entries in the second data point matrix to the plurality of job requirements in the first data point matrix by comparing the first relation to the second relation; when the candidate score is above a threshold, dynamically generating and automatically sending, with the automated recruitment system, at least one contact message by at least one communications medium to the candidate, the at least one contact message comprising an offer to apply for a position ((aggregate score, overall match score, Cohen ¶36, ¶40, and ¶48; message relating to the particular job based on the aggregate job score, ¶84).
At the time of the effective filing date of the invention, it would have been obvious to a person of 
The motivation being that while broad dissemination of a job posting may be desirable in certain circumstances, it may be inefficient for a job-posting entity to display jobs to users or members who are unqualified for the related job or otherwise not desirable to the hiring entity.  Similarly, it may be inefficient or undesirable for a user or member to receive job postings that are unrelated to their field of expertise or interests.  Consequently, a system has been developed that displays job postings to users and/or members of a social network based on characteristics, such as the user's social network profile, a modified user's social network profile (resulting in a user preference), the user's behavior or activities, and the user's social graph, such as people, companies, and groups that the user or member has connected with, follows, or joins within the social network (Cohen ¶26). 
The Obeid, Cohen and Wampler are analogous in that all are directed towards assisting users in finding answers or solutions related to inquiries.  While the combination of Obeid and Cohen do teach the ability to provide messaging between recruiters and candidates, the combination does not expressly disclose receiving, on the automated recruitment system, a response of the candidate, the response comprising a question; determining if the question matches an entry in an auto-response database of the automated recruitment system; when the question matches an entry in the auto-response database, automatically generating, with an Al chat bot, a response to the question from the entry in the auto-response database and at least one of the one or more job requirements or the hiring information for the candidate, and when the question does not match an entry in the auto-response database, updating the auto-response database with a self-teaching algorithm to include the question, sending a notification to an operator of the automated recruitment system indicating that the question cannot be automatically responded to, and concurrently generating and automatically sending a response to the candidate, wherein the generated response is selected to include a subject different from an immediately previous communication with the candidate
However, Wampler teaches receiving, on the automated recruitment system, a response of the candidate, the response comprising a question; determining if the question matches an entry in an auto-response database of the automated recruitment system; when the question matches an entry in the auto-response database, automatically generating, with an Al chat bot, a response to the question from the entry in the auto-response database and at least one of the one or more job requirements or the hiring information for the candidate, and when the question does not match an entry in the auto-response database, updating the auto-response database with a self-teaching algorithm to include the question, sending a notification to an operator of the automated recruitment system indicating that the question cannot be automatically responded to, and concurrently generating and automatically sending a response to the candidate, wherein the generated response is selected to include a subject different from an immediately previous communication with the candidate (Using an artificial intelligence (AI) system on the server-side of the live-agent interface, mane, of the frequently asked questions from customers may be answered without ever requiring the involvement of a live (i.e., human) agent.  The AI system is used as part of an AI-assisted live agent chat system to assist live agents for handling customer inquiries.  When the AI system cannot find a suitable response, a live agent can manually interact with the customer.  The questions and responses are stored in a knowledge database accessible by the AI system.  Specifically, depending on the type of website and profile of the customer base, a certain percentage of the questions normally presented to the live chat agent will be similar.  These questions can be matched to a scripted natural language regular expression (search expression) on the server side.  A response can be retrieved from a search of the knowledge database and then presented, Wampler ¶19; notifying live agent a particular chat session requires manual intervention, ¶39).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wampler’s AI for frequently asked questions in Cohen, and Obeid’s system to improve the system and method with reasonable expectation that this would result in a recruitment system allowing for users to more efficiently receive answers to questions before applying for a job opportunity.
The motivation being that many times a large percentage of the customer queries are similar, if not identical to each other.  Using a live agent to repeatedly read and respond to the same set of frequently asked questions is an inefficient use of an agent's time and the center's capacity (Wampler ¶5-¶6).
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited when clause "when the candidate score is above a threshold, dynamically generating and automatically sending, with the automated recruitment system, at least one contact message by at least one communications medium to the candidate, the at least one contact message comprising an offer to apply for a position; receiving, on the automated recruitment system, a response of the candidate, the response comprising a question; determining if the question matches an entry in an auto-response database of the automated recruitment system; when the question matches an entry in the auto-response database, automatically generating, with an Al chat bot, a response to the question from the entry in the auto-response database and at least one of the one or more job requirements or the hiring information for the candidate, and when the question does not match an entry in the auto-response database, updating the auto-response database with a self-teaching algorithm to include the question, sending a notification to an operator of the automated recruitment system indicating that the question cannot be automatically responded to, and concurrently generating and automatically sending a response to the candidate, wherein the generated response is selected to include a subject different from an immediately previous communication with the candidate" is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps.  Similarly, the recited wherein clause is not a positive system element since it doesn’t structurally limit the system and merely describes the intended use of the system and/or the intended result of the use of the system.  

As per claims 2 and 12, Obeid, Cohen and Wampler disclose as shown above with respect to claims 1 and 11.  Obeid further discloses further comprising generating, from the one or more job requirements, at least one job profile search string for at least one of a job board search engine, a social media site, or a general-purpose search engine, the at least one job profile search string comprising one or more desired aspects of a new candidate job profile (query external data sources, Cohen ¶38-¶41 and ¶50).

As per claims 6 and 16, Obeid, Cohen and Wampler disclose as shown above with respect to claims 1 and 11.  Obeid further discloses further comprising automatically maintaining, with the automated recruitment system, the one or more posts by at least one of updating the one or more posts to include new job description information, removing the one or more posts, or applying a visibility adjustment to the one or more posts (modify, Obeid ¶128).

As per claims 7 and 17, Obeid, Cohen and Wampler disclose as shown above with respect to claims 1 and 11.  Cohen further teaches wherein a primary group of candidates is provided, the primary group comprising candidates having a candidate score in excess of a primary score threshold; wherein a secondary group of candidates is provided, the secondary group comprising candidates having a candidate score in excess of a secondary score threshold but below the primary score threshold; and wherein the step of automatically sending, with the automated recruitment system, a contact message to the candidate, the contact message comprising an offer to apply for a position is performed for each of the candidates in the primary group before being performed for any of the candidates in the secondary group (ranking members against a threshold, groups of 10, Cohen ¶118).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Cohen’s method of ranking users to provide groups in Obeid’s system to improve the system and method with reasonable expectation that this would result in a recruitment system allowing for users to apply to opportunities.  
The motivation being that while broad dissemination of a job posting may be desirable in certain circumstances, it may be inefficient for a job-posting entity to display jobs to users or members who are unqualified for the related job or otherwise not desirable to the hiring entity.  Similarly, it may be inefficient or undesirable for a user or member to receive job postings that are unrelated to their field of expertise or interests.  Consequently, a system has been developed that displays job postings to users and/or members of a social network based on characteristics, such as the user's social network profile, a 

As per claims 8 and 18, Obeid, Cohen and Wampler disclose as shown above with respect to claims 1 and 11.  Cohen further teaches further comprising sending a further communication to the candidate requesting a second response; when the response of the candidate is an intent to apply, adding the candidate to a curated list for submission; and when the response of the candidate is a rejection, removing the candidate from a recruitment campaign, and further excluding the candidate from receiving at least one category of offer for at least one period of time, the at least one category of offer comprising at least one of offers in a particular industry segment, offers having a specific job title, offers having a specific job description, offers having a specific job location, or offers having a specific salary (automatically apply, Cohen ¶105; permission to send to employer, ¶110; indicating an interest to apply, ¶115) (Examiner notes the not giving permission to send to the employer as the rejection response).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Cohen’s method of responding and applying to jobs in Obeid’s system to improve the system and method with reasonable expectation that this would result in a recruitment system allowing for users to apply to opportunities.  
The motivation being that while broad dissemination of a job posting may be desirable in certain circumstances, it may be inefficient for a job-posting entity to display jobs to users or members who are unqualified for the related job or otherwise not desirable to the hiring entity.  Similarly, it may be inefficient or undesirable for a user or member to receive job postings that are unrelated to their field of expertise or interests.  Consequently, a system has been developed that displays job postings to users and/or members of a social network based on characteristics, such as the user's social network profile, a modified user's social network profile (resulting in a user preference), the user's behavior or activities, and the user's social graph, such as people, companies, and groups that the user or member has connected with, follows, or joins within the social network (Cohen ¶26).
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests when the response of the candidate is an intent to apply, adding the candidate to a curated list for submission; and when the response of the candidate is a rejection, removing the candidate from a recruitment campaign, and further excluding the candidate from receiving at least one category of offer for at least one period of time, the at least one category of offer comprising at least one of offers in a particular industry segment, offers having a specific job title, offers having a specific job description, offers having a specific job location, or offers having a specific salary" is not a positive method step as it do not require any actual positive recited claim steps to be performed as they are optional; nor does it modify any of the positively claimed method steps.

As per claims 9 and 19, Obeid, Cohen and Wampler disclose as shown above with respect to claims 1 and 11.  Obeid further discloses wherein the step of dynamically generating and automatically sending at least one contact message by at least one communications medium comprises generating and sending a first contact message through a first communications channel, and, when a response is not received within a predetermined time, generating and sending a second contact message through a second communications channel (automatically alert recruiter, Obeid ¶74).
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited clauses "when a response is not received within a predetermined time, generating and sending a second contact message through a second communications channel " is not a positive method step as it do not require any actual positive recited claim steps to be performed as they are optional; nor does it modify any of the positively claimed method steps.

Claims 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obeid (US PG Pub. 2016/0132833), Cohen et al. (US PG Pub. 20150227891), and Wampler (US PG Pub. 2009/0245500) further in view of Panigrahi et al. (US PG Pub. 2016/0092837).

As per claims 3 and 13, Obeid, Cohen and Wampler disclose as shown above with respect to claims 1 and 11.  
The combination of Obeid, Cohen, Wampler and Panagrahi are analogous in that all are directed towards assisting users (candidates) with finding some answer or solution to a query (job search).  The combination of Obeid, Cohen, and Wampler do not expressly disclose wherein the method further comprises: automatically generating, from the job description, a base post; automatically formatting the base post into one or more site-specific posts, each of the site- specific posts having a format used by a specific website, wherein formatting a site-specific post in the one or more site-specific posts comprises: determining if the website is a professional page or a social page; when the website is determined to be the professional page, selecting a first level of detail to be provided in the site-specific post, and generating the site-specific post from the base post based on the first level of detail; and when the website is determined to be the social page, selecting a second level of detail less than the first level of detail, generating the site-specific post from the base post based on the second level of detail, and inserting a link into the site-specific post to another posting; and posting the site-specific posts on the specific websites.
However, Panagrahi teaches wherein the method further comprises: automatically generating, from the job description, a base post; automatically formatting the base post into one or more site-specific posts, each of the site- specific posts having a format used by a specific website, wherein formatting a site-specific post in the one or more site-specific posts comprises: determining if the website is a professional page or a social page; when the website is determined to be the professional page, selecting a first level of detail to be provided in the site-specific post, and generating the site-specific post from the base post based on the first level of detail; and when the website is determined to be the social page, selecting a second level of detail less than the first level of detail, generating the site-specific post from the base post based on the second level of detail, and inserting a link into the site-specific post to another posting; and posting the site-specific posts on the specific websites (permission to use content for a job post opening, public or private, with different levels of access, Panigrahi ¶66-¶68).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Panigrahi’s method of supplementing job postings with social network data in Wampler, Cohen, and Obeid’s system to improve the system and method with reasonable expectation that this would result in a recruitment system allowing for users to apply to opportunities across different platforms.  
The motivation being in order to find and attract candidates for a job opening in the organization, a hiring manager or recruiter will typically post an open job position on the organization's website or on a dedicated jobs website (e.g., HotJobs, LinkedIn, Yahoo Jobs, etc.), wherein the posting will contain information about the job. Job seekers are then able to view the open job postings on such websites, and identify jobs that match their interests and qualifications.  If there is insufficient information on an open job posting, a potential applicant may not be able to properly assess whether the job opening is one that he or she would like to apply to. For example, the applicant may wish to know additional information about the job before deciding whether or not to submit an application. This may include job requirements, the backgrounds and qualifications of others who hold the job, and/or insights into the work culture of the organization. However, it is often difficult or time-consuming for recruiters and hiring managers to have to create such information for job postings themselves from scratch, nor are they always the best people to provide such information. As a result, recruiters and hiring managers may miss out of potential candidates who would be a good fit for the job opening (Panigrahi ¶1-¶2).
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited when clause "determining if the website is a professional page or a social page; when the website is determined to be the professional page, selecting a first level of detail to be provided in the site-specific post, and generating the site-specific post from the base post based on the first level of detail; and when the website is determined to be the social page, selecting a second level of detail less than the first level of detail, generating the site-specific post from the base post based on the second level of detail, and inserting a link into the site-specific post to another posting; and posting the site-specific posts on the specific websites" is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps.  Similarly, the recited wherein clause is not a positive system element since it doesn’t structurally limit the system and merely describes the intended use of the system and/or the intended result of the use of the system.

As per claims 4 and 14, Obeid, Cohen, Wampler, and Panagrahi disclose as shown above with respect to claims 3 and 13.  Cohen further teaches wherein the method further comprises: automatically purchasing, from an ad service, one or more ads, each of the one or more ads referring to at least one of the one or more site-specific posts (fee, Cohen ¶110-¶111).  While Cohen teaches the claimed limitation except for the automation aspect.  However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention was made to automatically collect a fee or purchase ads, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Cohen’s method of collecting fees in Obeid’s system to improve the system and method with reasonable expectation that this would result in a recruitment system allowing for users to apply to opportunities.  
The motivation being that while broad dissemination of a job posting may be desirable in certain circumstances, it may be inefficient for a job-posting entity to display jobs to users or members who are unqualified for the related job or otherwise not desirable to the hiring entity.  Similarly, it may be inefficient or undesirable for a user or member to receive job postings that are unrelated to their field of expertise or interests.  Consequently, a system has been developed that displays job postings to users and/or members of a social network based on characteristics, such as the user's social network profile, a modified user's social network profile (resulting in a user preference), the user's behavior or activities, and 

As per claims 5 and 15, Obeid, Cohen and Wampler disclose as shown above with respect to claims 1 and 11.  
The combination of Obeid, Cohen, Wampler and Panagrahi are analogous in that all are directed towards assisting users (candidates) with finding some answer or solution to a query (job search).  The combination of Obeid, Cohen, and Wampler do not expressly disclose further comprising: identifying a website that does not permit at least one of automatic posting or automatic maintenance of posting by authenticated users; automatically generating at least one of a post to be made on the website, or an edit to be applied to a post on the website; generating and sending a notification to an operator of the automated recruitment system, the notification further comprising at least one of the post to be made on the website or the edit to be applied to the post on the website.
However, Panagrahi teaches further comprising: identifying a website that does not permit at least one of automatic posting or automatic maintenance of posting by authenticated users; automatically generating at least one of a post to be made on the website, or an edit to be applied to a post on the website; generating and sending a notification to an operator of the automated recruitment system, the notification further comprising at least one of the post to be made on the website or the edit to be applied to the post on the website (using the appropriate rules and workflow engine for social branding purposes, Panigrahi ¶53).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Panigrahi’s method of supplementing job postings with social network data in Wampler, Cohen, and Obeid’s system to improve the system and method with reasonable expectation that this would result in a recruitment system allowing for users to apply to opportunities across different platforms.  
The motivation being in order to find and attract candidates for a job opening in the organization, a hiring manager or recruiter will typically post an open job position on the organization's website or on a dedicated jobs website (e.g., HotJobs, LinkedIn, Yahoo Jobs, etc.), wherein the posting will contain .

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obeid (US PG Pub. 2016/0132833), Cohen et al. (US PG Pub. 20150227891), and Wampler (US PG Pub. 2009/0245500) further in view of Singer (US PG Pub. 2014/0334612).

As per claims 10 and 20, Obeid, Cohen and Wampler disclose as shown above with respect to claims 1 and 11.
The combination of Obeid, Cohen, Wampler and Singer are analogous in that all are directed towards automated assistance systems.  The combination of Obeid, Cohen, and Wampler do not expressly disclose wherein the step of dynamically generating and automatically sending at least one contact message by at least one communications medium comprises: initiating, with a semi-automated predictive dialer system, a telephone call to the candidate; determining, with the semi-automated predictive dialer system, a likelihood that a live person has been reached; performing at least one of the set of: bridging the call, and leaving a message and terminating the call, based on the likelihood.
However, Singer teaches wherein the step of dynamically generating and automatically sending at least one contact message by at least one communications medium comprises: initiating, with a semi-automated predictive dialer system, a telephone call to the candidate; determining, with the semi-automated predictive dialer system, a likelihood that a live person has been reached; performing at least one of the set of: bridging the call, and leaving a message and terminating the call, based on the likelihood (At step 402 the predictive dialer 11 checks the status of the agent workstations 1-1 to 1-n to see if any agent is currently waiting for a call dialog to commence. If there is such an agent, the predictive dialer 11 at step 404 assigns to the call the waiting agent. If no agent is currently in a waiting state, step 403 determines which agent is most likely to become available and assigns this call to that agent.  At step 405, the algorithm determines whether, within a period P1 from the call being answered, any voice signal is detected in the received signal RX from the call destination terminal 9-1. In order to make this determination, the incoming received signal is digitized and analyzed by the telephony card 12 to categorize the received signal as having one of the following three states, Singer ¶48-¶55).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Singer’s method of determining if a live person has answered or is on the phone in Wampler, Cohen, and Obeid’s system to improve the system and method with reasonable expectation that this would result in a recruitment system allowing for users to apply to opportunities across different platforms.  
The motivation being a particular problem with automatic dialing systems is that calls answered automatically by voicemail or answer machines can cause inefficient use of agent's time since the agent may need to spend time listening to the recorded message and manually classifying the call as unproductive (Singer¶14).
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited clauses "performing at least one of the set of: bridging the call, and leaving a message and terminating the call, based on the likelihood " is not a positive method step as it do not require any actual positive recited claim steps to be performed as they are optional; nor does it modify any of the positively claimed method steps.

Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure:
Kalkounis (US PG Pub. 2016/0330597) Electronic device and method of determining suggested response to text based communications.
Defoor (US PG Pub. 2001/0042000) Method for matching job candidates with employers.
Pearson (US PG Pub. 2015/0006421) Concepts for replenishing supplies and demand driven advertising.
Meier (US PG Pub. 2017/0270485) Job posting, resume creation/management and applicant tracking system and method.
Silverstein (US PG Pub. 2013/0187926) Automated presentation of information using infographics.
Desjardins (US PG Pub. 2012/0265770) Computer implemented system and method for automated job search, recruitment and placement.  
Bullock (US Patent No. 7,457,764) System and method for matching human resources to human resource needs.
Selvakummar (US PG Pub. 2011/0295795) Method and system for multi-source talent information acquisition, evaluation and cluster representation of candidates. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629